Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This communication is in response to the filing of  the non-provisional application on 02/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-2 are pending. 
Allowable Subject Matter
3.    	Claims 1-2 are allowed for the reasons mentioned below. 
	First as shown and described in the art below and notes on each reference, the prior art teaches devices that include a randomization of key location on a keyboard and mirroring of keypads. The prior art randomization however is used randomizing the key locations on an existing layout keyboard, or randomizing the size of the keyboard keys themselves or rearranging in a random order based on frequency of input. However, none of the prior art teach as claimed a random selection of both the vertical and horizontal starting positions for the keys on a keypad where the first column randomly location is randomly selected and has both a vertical and horizontal positions in the respective mirrored positions as well as second vertical column and horizontal row selections for a displayed keypad for one or more groups of buttons on the keypad. The prior art also teach mirroring one keyboard layout to a second keyboard layout for the purposes of handedness determinations and duplicating keys located on one side of the keyboard on the other. However, none of the mirroring prior art shows both a mirroring of the horizontally and vertically assigned position that are randomly generated on a displayed keypad, as claimed. While it is true the prior art shows a mirroring of a keyboard on either the back of device or either side of the device or overlaid on top of a keyboard, with the locations being different, the prior art does not show where the keys are random for both the vertical and horizontal mirrored keys. Once more, the prior art shows several random key generators used in ATM or for authentication but neither show the required mirroring the same random key generator in a mirrored keypad having randomly determined vertical and horizontal starting positions.  The prior art may demonstrate the mirroring of keypads use the same column and row positions when keypads are displayed using a typical keypad configuration but the prior art does not show a random generated position for both vertical and horizontal locations for keys. Instead,  the prior art below shows mirroring on a fixed device with key locations on a fixed keyboard layout and for single key locations rather than a displayed keyboard and for a random group of keys on a keypad, as claimed. Moreover, the prior art does not suggest or disclose the combination of mirroring and random key locations, as claimed.  Therefore, for all these reasons the claims 1-2 are allowed over the prior art contained herein.                                                                                                           
    PNG
    media_image1.png
    843
    648
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    843
    698
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    247
    650
    media_image3.png
    Greyscale


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179